10 A.3d 879 (2011)
204 N.J. 613
In the Matter of John S. BOYER, an Attorney at Law (Attorney No. XXXXXXXXX).
M-749 September Term 2010, 067509
Supreme Court of New Jersey.
January 19, 2011.

ORDER
This matter having been duly presented to the Court on the application of the Director of the Office of Attorney Ethics, and with the consent of JOHN S. BOYER of MOORESTOWN, who was admitted to the bar of this State in 1980;
And the Office of Attorney Ethics and JOHN S. BOYER having agreed that JOHN S. BOYER lacks the capacity to practice law at this time and should be transferred to disability inactive status pursuant to Rule 1:20-12;
And good cause appearing;
It is ORDERED that JOHN S. BOYER is hereby transferred to disability inactive status, effective immediately, and until the further Order of the Court; and it is further
ORDERED that JOHN S. BOYER is hereby restrained from practicing law during the period that he remains on disability inactive status; and it is further
*880 ORDERED that JOHN S. BOYER comply will Rule 1:20-20 governing incapacitated attorneys.